DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 09/30/2020.
Claims 1-15 have been examined and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20190223073A1) in view of Uemura (WO2017014229A1).
Regarding Claim 1, Chen discloses a method performed by a wireless device in a wireless communication system (see FIG. 4), the method comprising, 
receiving, from a network, a first measurement configuration including at least one of relaxed measurement conditions (see FIG. 4, para 99, source base station provides measurement configurations/i.e. for example a first measurement configuration, to UE. The measurement configurations may include relaxed threshold(s)/i.e. relaxed measurement conditions, to trigger early measurement reports); 
(see FIG. 4, para 99, source base station provides measurement configurations/i.e. for example a second measurement configuration, to UE. The measurement configuration includes relaxed thresholds … For example, a relaxed threshold may be a lower threshold for the neighboring cells/i.e. representing the frequency set, and a higher threshold for the serving cell for a measurement event that may trigger the measurement report(s); 
performing measurement on a serving frequency based on the first measurement configuration (see para 99, a relaxed threshold may be a higher threshold for the serving cell for a measurement event/i.e. performing measurement on a serving frequency); 
evaluating the at least one of the relaxed measurement conditions based on measurement results of the serving frequency (see para 100, UE sends measurement report(s) to source base station when measurement event criterion is met/i.e. representing the evaluating step. For example, when another event is triggered by a higher threshold set for the serving cell (e.g., when the serving cell quality is lower than a preconfigured threshold)/i.e. serving cell measurement condition evaluation); 
performing relaxed measurement on the serving frequency and/or the at least one of neighbor frequencies based on the evaluation (see para 99, a relaxed threshold may be a lower threshold for the neighboring cells/i.e. performing relaxed measurement on neighbor cell, and a higher threshold for the serving cell for a measurement event/i.e. performing relaxed measurement on serving cell); and 
transmitting, to the network, a message including 1) measurement results on each frequency of the frequency set (see para 100, Source base station may receive some early measurement reports indicating some potential target cells for handover/i.e. representing the measurement results for the frequency set of the target cells), and 2) information on the relaxed measurement  (see para 100, UE may send a measurement report(s) to source base station when a measurement event criterion is met (e.g., when an event is triggered by a lower threshold set for the neighboring cells)/i.e. representing the relaxed measurement in the neighboring cells i.e. the frequency set. UE may send another measurement report(s) to source base station when another measurement event criterion is met).
Chen does not disclose the underlined claim limitation: information on the relaxed measurement on the each frequency of the frequency set.
Uemura discloses report setting based on the frequency list of each carrier frequency, it further discloses: see FIG. 6, para 236-237, the base station device transmits (notify) the report RSSI frequency list (report RSV-FreqList) to the terminal device including the report setting … the terminal device determines that each of the carrier frequencies included in the report setting report RSSI frequency list (the report RSSI-FreqList) is an appropriate frequency for the RSSI measurement. When the report RSSI frequency list is set, the terminal device reports the RSSI of the frequency indicated by the report RSSI frequency list together when some measurement report is triggered. The terminal device reports by rearranging the RSSI to be reported in descending order (that is, in the order of strong RSSI of RSSI). The terminal device may limit the RSSI to be reported to a certain number (for example, three frequencies) among the measured RSSI, and report it.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the UE transmits the measurement of the frequency indicated by the frequency list, as taught by Uemura, for performing measurement efficiently (see Uemura, page 7).

Regarding Claim 2, Chen discloses the method of claim 1, i.e. it discloses performing relaxed measurement on the frequency set.
Chen does not disclose details regarding: the information further informs whether the relaxed measurement is performed on the each frequency of the frequency set.
Uemura discloses report setting based on the frequency list of each carrier frequency, it further discloses: see FIG. 6, para 236-237, the base station device transmits (notify) the report RSSI frequency list (report RSV-FreqList) to the terminal device including the report setting … the terminal device determines that each of the carrier frequencies included in the report setting report RSSI frequency list (the report RSSI-FreqList) is an appropriate frequency for the RSSI measurement. When the report RSSI frequency list is set, the terminal device reports the RSSI of the frequency indicated by the report RSSI frequency list together when some measurement report is triggered. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the UE transmits the measurement of the frequency indicated by the frequency list, as taught by Uemura, for performing measurement efficiently (see Uemura, page 7).

Regarding Claim 3, Chen does not disclose details regarding: the information further informs time length of how long the relaxed measurement on the each frequency of the frequency set is performed.
Uemura discloses this limitation: see FIG. 6, para 239, When the frequency indicated by the report RSSI frequency list is the frequency of the secondary cell, the terminal device measures the RSSI within the discovery signal period by applying the discovery signal measurement timing setting included in the related measurement object at all times regardless of the state (activation state, inactivation state) of the related secondary cell.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the UE transmits the measurement of the frequency indicated by the frequency list, as taught by Uemura, for performing measurement efficiently (see Uemura, page 7).

Regarding Claim 13, Chen discloses the method of claim 1, wherein the wireless device is in communication with at least one of a user equipment, a network (see FIG. 6, illustrating the wireless device is in communication with a network).
, 

Regarding Claim 14, Chen discloses a wireless device (see FIG. 21 for UE details) in a wireless communication system (see FIG. 4), comprising: 
a transceiver (see FIG. 21 transceiver 2120); 
a memory (see FIG. 21 memory 2128); and at least one processor operatively coupled to the transceiver and the memory (see FIG. 21), and configured to: 
receive, from a network, a first measurement configuration including at least one of relaxed measurement conditions (see FIG. 4, para 99, source base station provides measurement configurations/i.e. for example a first measurement configuration, to UE. The measurement configurations may include relaxed threshold(s)/i.e. relaxed measurement conditions, to trigger early measurement reports); 
receive, from a network, a second measurement configuration for a frequency set to be reported (see FIG. 4, para 99, source base station provides measurement configurations/i.e. for example a second measurement configuration, to UE. The measurement configuration includes relaxed thresholds … For example, a relaxed threshold may be a lower threshold for the neighboring cells/i.e. representing the frequency set, and a higher threshold for the serving cell for a measurement event that may trigger the measurement report(s); 
perform measurement on a serving frequency based on the first measurement configuration (see para 99, a relaxed threshold may be a higher threshold for the serving cell for a measurement event/i.e. performing measurement on a serving frequency); 
evaluate the at least one of the relaxed measurement conditions based on measurement results of the serving frequency (see para 100, UE sends measurement report(s) to source base station when measurement event criterion is met/i.e. representing the evaluating step. For example, when another event is triggered by a higher threshold set for the serving cell (e.g., when the serving cell quality is lower than a preconfigured threshold)/i.e. serving cell measurement condition evaluation); 
perform relaxed measurement on the serving frequency and/or the at least one of neighbor frequencies based on the evaluation (see para 99, a relaxed threshold may be a lower threshold for the neighboring cells/i.e. performing relaxed measurement on neighbor cell, and a higher threshold for the serving cell for a measurement event/i.e. performing relaxed measurement on serving cell); and 
transmit, to the network, a message including 1) measurement results on each frequency of the frequency set (see para 100, Source base station may receive some early measurement reports indicating some potential target cells for handover/i.e. representing the measurement results for the frequency set of the target cells), and 2) information on the relaxed measurement  (see para 100, UE may send a measurement report(s) to source base station when a measurement event criterion is met (e.g., when an event is triggered by a lower threshold set for the neighboring cells)/i.e. representing the relaxed measurement in the neighboring cells i.e. the frequency set. UE may send another measurement report(s) to source base station when another measurement event criterion is met).
Chen does not disclose the underlined claim limitation: information on the relaxed measurement on the each frequency of the frequency set.
Uemura discloses report setting based on the frequency list of each carrier frequency, it further discloses: see FIG. 6, para 236-237, the base station device transmits (notify) the report RSSI frequency list (report RSV-FreqList) to the terminal device including the report setting … the terminal device determines that each of the carrier frequencies included in the report setting report RSSI frequency list (the report RSSI-FreqList) is an appropriate frequency for the RSSI measurement. When the report RSSI frequency list is set, the terminal device reports the RSSI of the frequency indicated by the report RSSI frequency list together when some measurement report is triggered. The terminal device reports by rearranging the RSSI to be reported in descending order (that is, in the order of strong RSSI of RSSI). The terminal device may limit the RSSI to be reported to a certain number (for example, three frequencies) among the measured RSSI, and report it.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the UE transmits the measurement of the frequency indicated by the frequency list, as taught by Uemura, for performing measurement efficiently (see Uemura, page 7).

Regarding Claim 15, Chen discloses a processor for a wireless device (see FIG. 21 transceiver 2120) in a wireless communication system, wherein the processor is configured to control the wireless device to perform operations comprising: 
receiving, from a network, a first measurement configuration including at least one of relaxed measurement conditions (see FIG. 4, para 99, source base station provides measurement configurations/i.e. for example a first measurement configuration, to UE. The measurement configurations may include relaxed threshold(s)/i.e. relaxed measurement conditions, to trigger early measurement reports); 
receiving, from a network, a second measurement configuration for a frequency set to be reported (see FIG. 4, para 99, source base station provides measurement configurations/i.e. for example a second measurement configuration, to UE. The measurement configuration includes relaxed thresholds … For example, a relaxed threshold may be a lower threshold for the neighboring cells/i.e. representing the frequency set, and a higher threshold for the serving cell for a measurement event that may trigger the measurement report(s); 
performing measurement on a serving frequency based on the first measurement configuration (see para 99, a relaxed threshold may be a higher threshold for the serving cell for a measurement event/i.e. performing measurement on a serving frequency); 
evaluating the at least one of the relaxed measurement conditions based on measurement results of the serving frequency (see para 100, UE sends measurement report(s) to source base station when measurement event criterion is met/i.e. representing the evaluating step. For example, when another event is triggered by a higher threshold set for the serving cell (e.g., when the serving cell quality is lower than a preconfigured threshold)/i.e. serving cell measurement condition evaluation); 
performing relaxed measurement on the serving frequency and/or the at least one of neighbor frequencies based on the evaluation (see para 99, a relaxed threshold may be a lower threshold for the neighboring cells/i.e. performing relaxed measurement on neighbor cell, and a higher threshold for the serving cell for a measurement event/i.e. performing relaxed measurement on serving cell); and 
transmitting, to the network, a message including 1) measurement results on each frequency of the frequency set (see para 100, Source base station may receive some early measurement reports indicating some potential target cells for handover/i.e. representing the measurement results for the frequency set of the target cells), and 2) information on the relaxed measurement  (see para 100, UE may send a measurement report(s) to source base station when a measurement event criterion is met (e.g., when an event is triggered by a lower threshold set for the neighboring cells)/i.e. representing the relaxed measurement in the neighboring cells i.e. the frequency set. UE may send another measurement report(s) to source base station when another measurement event criterion is met).
Chen does not disclose the underlined claim limitation: information on the relaxed measurement on the each frequency of the frequency set.
Uemura discloses report setting based on the frequency list of each carrier frequency, it further discloses: see FIG. 6, para 236-237, the base station device transmits (notify) the report RSSI frequency list (report RSV-FreqList) to the terminal device including the report setting … the terminal device determines that each of the carrier frequencies included in the report setting report RSSI frequency list (the report RSSI-FreqList) is an appropriate frequency for the RSSI measurement. When the report RSSI frequency list is set, the terminal device reports the RSSI of the frequency indicated by the report RSSI frequency list together when some measurement report is triggered. The terminal device reports by rearranging the RSSI to be reported in descending order (that is, in the order of strong RSSI of RSSI). The terminal device may limit the RSSI to be reported to a certain number (for example, three frequencies) among the measured RSSI, and report it.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the UE transmits the measurement of the frequency indicated by the frequency list, as taught by Uemura, for performing measurement efficiently (see Uemura, page 7).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Uemura, in view of 3GPP TS38.30 (from IDS).
Regarding Claim 4, Chen discloses the method of claim 1, and performing the relaxed measurement on the selected one or more frequencies 
Chen in view of Uemura does not disclose details regarding: the method further comprises, selecting one or more frequencies among the serving frequency and/or the at least one of the neighbor frequencies. 
3GPP TS38.30 discloses performing measurements on high priority RAT, it further discloses: see page 17, Section 5.2.4.2, For a NR inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current NR frequency, the UE shall perform measurements of higher priority NR inter-frequency or inter-RAT frequencies/i.e. selecting higher priority RAT for performing measurements.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the UE selects high priority RAT for performing measurements, as taught by 3GPP TS38.30, so as to select a specific RAT that has high priority from among a list of secondary RATs, which saves measurement time and resources.

Regarding Claim 5, Chen in view of Uemura does not disclose details regarding: the selecting one or more frequencies further comprises, selecting a certain frequency among the serving frequency and/or the at least one of the neighbor frequencies based on that a highest ranked cell of the certain frequency is below a threshold value, wherein the threshold value is included in the first measurement configuration.
3GPP TS38.30 discloses these details: see page 17, Section 5.2.4.2, For a NR inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current NR frequency, the UE shall perform measurements of higher priority NR inter-frequency or inter-RAT frequencies … If the serving cell fulfils Srxlev > SnonIntraSearchP and Squal > SnpnIntraSearchQ, the UE may choose not to perform intrafrequency measurements/i.e. in other words based on the Srxlev (RSRP threshold) and Squal (RSRQ threshold) the inter RAT frequency is measured; also see page 21, Threshx,HighP: This specifies the Srxlev threshold (in dB) used by the UE when reselecting towards a higher priority RAT/ frequency than the current serving frequency, Each frequency of NR and E-UTRAN might have a specific threshold, Threshx,HighQ: This specifies the Squal threshold (in dB) used by the UE when reselecting towards a higher priority RAT/ frequency than the current serving frequency, Each frequency of NR and E-UTRAN might have a specific threshold.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the UE selects high priority RAT for performing measurements based on a threshold, as taught by 3GPP TS38.30, so as to select a specific RAT that has high priority from among a list of secondary RATs, which saves measurement time and resources.

Regarding Claim 6, Chen in view of Uemura discloses that a first measurement configuration includes relaxed threshold(s).
Chen in view of Uemura does not disclose details regarding: the selecting one or more frequencies further comprises, selecting a certain frequency among the serving frequency and/or the at least one of the neighbor frequencies based on that quality of a cell on the certain frequency does not change more than a relative threshold value during a time period, wherein the relative value is included in the first measurement configuration.
3GPP TS38.30 discloses these details: see page 17, Section 5.2.4.2, For a NR inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current NR frequency, the UE shall perform measurements of higher priority NR inter-frequency or inter-RAT frequencies … If the serving cell fulfils Srxlev > SnonIntraSearchP and Squal > SnonIntraSearchQ/i.e. representing relative threshold for RSRQ, the UE may choose not to perform intra-frequency measurements/i.e. in other words based on the Srxlev (RSRP threshold) and Squal (RSRQ threshold) the inter RAT frequency is measured; also see page 21, TreselectionNR: This specifies the cell reselection timer value TreselectionRAT for NR. The parameter can be set per NR frequency. Threshx,HighQ: This specifies the Squal threshold (in dB) used by the UE when reselecting towards a higher priority RAT/ frequency than the current serving frequency, Each frequency of NR and E-UTRAN might have a specific threshold.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the UE selects high priority RAT for performing measurements based on a threshold, as taught by 3GPP TS38.30, so as to select a specific RAT that has high priority from among a list of secondary RATs, which saves measurement time and resources.

Regarding Claim 7, Chen discloses performing the relaxed measurement on the selected one or more frequencies, and the frequency list for the relaxed measurement is included in a measurement configuration.
Chen does not disclose details regarding: the selecting one or more frequencies further comprises, selecting a certain frequency among the serving frequency and/or the at least one of the neighbor frequencies based on that a certain frequency is included in a frequency list for the relaxed measurement.
3GPP TS38.30 discloses performing measurements on high priority RAT, it further discloses: see page 17, Section 5.2.4.2, For a NR inter-frequency or inter-RAT frequency with a reselection priority higher than the reselection priority of the current NR frequency, the UE shall perform measurements of higher priority NR inter-frequency or inter-RAT frequencies/i.e. selecting higher priority RAT for performing measurements.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the UE selects high priority RAT for performing measurements, as taught by 3GPP TS38.30, so as to select a specific RAT that has high priority from among a list of secondary RATs, which saves measurement time and resources.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Uemura, in view of Sabouri (WO2020249199A1).
Regarding Claim 8, Chen in view of Uemura does not disclose details regarding: the performing the first relaxed measurement includes at least one of or 3) reducing number of cells, carriers, and/or 
Sabouri discloses these details: see page 7, lines 12-15, Reducing the number of RSRP measurements on the neighbor cells - for instance, reducing the number of cells for intra-frequency measurements, and similarly for inter-frequency measurements, and/or performing the measurement of a neighbour cell by relaxing it.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the number of cells for performing relaxed measurements are reduced, as taught by Sabouri, for efficient mechanisms in relaxing RRM measurements (see Sabouri, page 4, lines 30-31).

Regarding Claim 9, Chen discloses at para 101, making the conditional handover CHO decision by considering different factors, such as the UE mobility state, UE targeting services, traffic load condition, source base station's coverage and other statistical information, source base station sends CHO Command Request(s) (or CHO Request(s)) to the corresponding target base station(s). 
Chen in view of Uemura does not disclose details regarding the limitation: first measurement configuration includes a first relaxed measurement condition, which is that the wireless device is stationary or with low mobility.
Sabouri discloses these details: see page 7-8, lines 30-31, One of the means to achieve UE power saving is through the relaxation of the Radio Resource Management (RRM) measurements, whenever a UE fulfils the conditions of low mobility and radio channel stationary.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the number of cells for performing relaxed measurements are reduced, as taught by Sabouri, for efficient mechanisms in relaxing RRM measurements (see Sabouri, page 4, lines 30-31).

Regarding Claim 10, Chen discloses at para 101, making the conditional handover CHO decision by considering different factors, such as the UE mobility state, UE targeting services, traffic load condition, source base station's coverage and other statistical information, source base station sends CHO Command Request(s) (or CHO Request(s)) to the corresponding target base station(s). 
Chen in view of Uemura does not disclose details regarding the limitation: the wireless device is considered as stationary or with low mobility based on that measurement results of a serving cell does not change more than a first threshold value during a time period.
Sabouri discloses these details: see page 11, lines 6-7 and 16-21, The mobility levels are defined by network configured threshold values… the condition is determined in a way that a number N of distinct serving beams changed by the User Equipment (UE) within a time window Tis monitored against the following predefined threshold values: a) If N is below a first threshold value "Thr1" => low or stationary beam-based UE mobility state is detected => UE then applies measurement configuration no. 1.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the number of cells for performing relaxed measurements are reduced, as taught by Sabouri, for efficient mechanisms in relaxing RRM measurements (see Sabouri, page 4, lines 30-31).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Uemura, in view of Koskela (WO2021058369 A1 having priority date 09/27/2019).
Regarding Claim 11, Chen in view of Uemura does not disclose details regarding: the first measurement configuration includes a second relaxed measurement condition, which is that the wireless device is not at cell edge.
Koskela discloses this limitation: see para 15, the UE may activate relaxed measurement criteria if at least one of the following conditions is satisfied. First, a serving cell measurement may not change more than a relative threshold during a time period. Second, the UE may not be a cell edge, where the serving cell/beam RSRP/RSRQ/SINR may be above a threshold.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the relaxed measurement condition includes the wireless device is not at the cell edge, as taught by Koskela, for relaxing measurements when the wireless device has good cell coverage so as to save resources.

Regarding Claim 12, Chen in view of Uemura does not disclose details regarding: the wireless device is considered as being not at cell edge based on that measurement results of a serving cell is above a second threshold value.
Koskela discloses this limitation: see para 15, the UE may activate relaxed measurement criteria if at least one of the following conditions is satisfied. First, a serving cell measurement may not change more than a relative threshold during a time period. Second, the UE may not be a cell edge, where the serving cell/beam RSRP/RSRQ/SINR may be above a threshold. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Uemura, so that the relaxed measurement condition includes the wireless device is not at the cell edge, as taught by Koskela, for relaxing measurements when the wireless device has good cell coverage so as to save resources.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472